A rehearing was granted in this case for the purpose of correcting an error in our calculation. We found that the Delaney heirs were entitled to receive for extras $2,148.17; which, added to the contract price of $35,000, made a total credit of $37,148.17. We found that John O. Chisolm  Co. had the right to deduct from the contract price several items amounting to $2,017.13 (said to be $1,997.13), which, added to the amounts paid by and the credits due to John O. Chisolm  Co., $35,207.97, made a total of $37,225.10, or an overpayment to Delaney of $76.93. There was no reconventional demand on the part of John O. Chisolm  Co. to recover this overpayment. The judgment appealed from is therefore correct. *Page 416 
The judgment heretofore rendered by this court is set aside, and the judgment appealed from is now affirmed.